PER CURIAM.
REVERSED. The state has conceded that the appellant’s sexual battery conviction should be reversed and the cause remanded for entry of judgment for the lesser included offense of battery. The state has also conceded that appellant’s sentence for possession of cocaine exceeded the legal maximum sentence for that offense. The parties are also in agreement that the appellant is entitled to credit against his possession sentence for time previously served in prison, including gain time. We have reviewed these issues and agree that the state has properly, and commendably, conceded error under the circumstances.
Accordingly, we reverse appellant’s conviction for sexual battery and remand with directions that judgment be entered for battery. We also reverse for resentencing in accord with the above.
GLICKSTEIN, C.J., and ANSTEAD and POLEN, JJ., concur.